By the Court.
As no specific provision is made for this case, by any statute, and as a scire facias to hear errors is an original writ, it comes within the general provision of the Rev. Sts. c. 90, § 21, by which original writs, issuing from this court, or the court of common pleas, are to be served fourteen days at least before they are returnable. The Attorney General, acting *335in behalf of the Commonwealth, may accept shorter notice, if he so please ; but he is entitled to the full fourteen days to examine into the case, before he can be required to attend to it in court. G. Bemis, for the plaintiff in error.
Austin, (Attorney General,) for the Commonwealth.